Citation Nr: 1426075	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  10-32 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include depressive disorder not otherwise specified (NOS) and posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to July 1975.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2012, the Veteran testified at a video conference hearing held before the undersigned Acting Veterans Law Judge.  A copy of the transcript is of record.  

In December 2012, the Board remanded the claim for additional development and adjudicative action.  The directed development has been completed, and because the Board's order was fully complied with, there is no prejudice for the Board to proceed.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Board must note that in reviewing this case the Board has not only reviewed the Veteran's physical claims file, but also his files on the "Virtual VA" system and the VBMS system to insure a total review of the evidence. 


FINDING OF FACT

1.  The Veteran did not serve in combat, and his reported stressor is not based on fear of hostile military or terrorist activity. 

2.  The weight of the evidence is against a finding that the Veteran has an acquired psychiatric disability that either began during or was otherwise caused by his military service.

3.  The weight of the evidence is against a finding that the Veteran has had an Axis I acquired psychiatric disability, to include depressive disorder NOS and PTSD, at any point during the course of his appeal.

CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disability, to include depressive disorder NOS and PTSD, have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the duty to notify has been satisfied by a March 2009 letter.

Regarding the duty to assist, the evidence of record includes the Veteran's service treatment records, VA outpatient treatment records, and personal statements.  Also of record is a letter written by the Veteran's daughter in 1994.  In November 2010, the Veteran underwent a VA psychiatric examination, which the Board finds to be fully adequate for rating purposes, as the examiner reviewed the claims file, considered the Veteran's statements as to his alleged in-service stressor events, and provided an opinion supported by a rationale.  

The Veteran also testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge (AVLJ) in July 2012.  38 C.F.R. 3.103(c)(2) requires that the RO official or AVLJ who conducts a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  At the hearing, the AVLJ specifically explained what was needed to establish service connection, and discussed in detail where and when the Veteran had received medical treatment.  Additionally, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor have they identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2).
 
Unsuccessful attempts were made to obtain Social Security Administration (SSA) records, as noted by a March 2009 response from SSA and an internal memorandum from the RO.  In a March 2009 letter, the Veteran was informed of the RO's unsuccessful efforts and was requested to send any pertinent records he had in his possession.  The Veteran has not provided such information, thus VA's duty to assist the Veteran with obtaining SSA records has been satisfied.

Pursuant to the December 2012 Board remand instructions, the RO obtained and associated with the record outstanding VA outpatient treatment records from June 2011 to December 2012.  In February 2013, the National Personnel Records Center (NPRC) responded that a search was conducted for additional records from Osan Air Base in Korea dated 1974, but none were located.  In a February 2013 notice letter, the Veteran was informed of the unsuccessful efforts and was requested to send any pertinent records he had in his possession.  The Veteran has not provided such information, thus VA's duty to assist the Veteran with obtaining these records has been satisfied.

In a January 2013 notice letter, the Veteran was requested to identify VA and non-VA medical providers who have treated him for a psychiatric disorder and to complete the attached VA Form 21-4142 in order for VA to contact and request treatment records from his former employer and/or Kentucky Retirement Systems.  As of this date, the Veteran has yet to respond to this request.

The RO also arranged for a second VA examination for PTSD and medical opinion in March 2013.  That examination report and medical opinion reflects that the physician considered the evidence of record and the reported history of the Veteran, conducted a thorough examination of the Veteran, noting all findings necessary for proper adjudication of the matter, and explained his rationale for the opinion he offered.  As such, the Board concludes both that the March 2013 examination report and medical opinion are adequate for rating purposes and that they substantially complied with the December 2012 remand instructions.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes); see also Dyment v. West, 13 Vet. App. 141 (1999) (a remand is not required under Stegall v. West, 11 Vet. App. 268 (1998) where there is substantial compliance with the Board's remand instructions). 

It is noted that the Veteran's representative in his December 2013 brief suggested that there seemed to be some discrepancy in the examiners' notes as to the correlation of the Veteran's symptoms.  It appears that the representative is referring to the fact that the VA examiner diagnosed the Veteran with alcohol dependence and stated that it was at least as likely as not related to in-service stressors.  As an initial point, it is unclear what exact "discrepancy" the representative is alleging.  However, as discussed above, the Board has found that the examinations are fully adequate based on the examiner's review of the evidence and rationales provided.  As such, remand is not warranted for clarification.

The Board finds no further assistance to the Veteran with the development of evidence is required.  See 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

Service Connection for an Acquired Psychiatric Disability

Under 38 C.F.R. § 3.303(a), service connection means that the facts, as shown by the evidence, establishes that a particular injury or disease was incurred coincident with service.  It may be granting by affirmatively showing inception or aggravation during service.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The United States Court of Appeals for Veterans Claims has held that "Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  In the absence of proof of a present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

Additionally, the requirement of a current disability is considered to be satisfied when a claimant has a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Particular to service connection for PTSD, there must be (1) medical evidence diagnosing the disorder in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 38 C.F.R. § 3.304(f).  However, the Veteran is not shown to have been in combat during service.  

38 C.F.R. § 3.304(f) also eliminates the requirement that a stressor be corroborated when the claimed noncombat in-service stressor is related to a Veteran's fear of hostile military or terrorist activity.  See 38 C.F.R. § 3.304(f)(3).  However, the Federal Circuit, in Hall v. Shinseki, 717 F.3d 1369 (2013), explained that this provision does not cover situations such as abuse by military personnel of subordinate military personnel, harassment, suicide of a fellow service member, or a fellow soldier's or sailor's post-service suicide, etc.  75 Fed. Reg. at 39845.  As such, this amendment is inapplicable to the Veteran's case.

In Hall, the Federal Circuit also once again affirmed that when a reported stressor is not related to either combat or the fear of hostile military or terrorist activity, then a Veteran's statements and testimony alone are not considered to be sufficient to establish the occurrence of a claimed in-service stressor.  This is the case here. 

In making all determinations, the Board must consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology, that of which he or she has personal knowledge.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  

The Veteran is seeking entitlement to service connection for PTSD, which he believes he experiences as a result of his having allegedly been involved in the cleaning up of a deadly helicopter crash site during his military service in Korea.  The Veteran testified at a hearing before the Board that he believed the incident occurred in March 1974.

Service treatment records do not show any psychiatric complaints in service.  Additionally, the Veteran was found to be psychiatrically normal at his separation physical in 1975, and he specifically denied any psychiatric problems on a medical history survey completed in conjunction with his separation physical, as he denied any depression, excessive worry, nervous trouble, or frequent trouble sleeping.  Of note, the Veteran did report a number of other, non-psychiatric, symptoms on his medical history survey, suggesting that he took time to review the questions asked of him and did not simply mechanically deny all symptoms.  This adds weight to the conclusion that the Veteran was not experiencing any psychiatric problems at separation.

It is also noted that the Veteran's service personnel records do not report any psychiatric problems in his periodic reviews, and the Veteran was recommended for increased leadership opportunities, even following the time of his alleged cleanup of a helicopter crash site.

Following separation from service, the Veteran, by his own admission, did not seek any psychiatric treatment for approximately three decades following service.  VA outpatient treatment records contain Axis I psychiatric diagnoses that include depressive disorder NOS and PTSD, dated January 2008 and November 2008, respectively.  However, other VA treatment records do not actually find that the Veteran's reported symptomatology merits an Axis I psychiatric diagnosis.  This conclusion is supported by the findings of both VA examiners who have had the opportunity to evaluate the Veteran's contentions during the course of his appeal.  

On VA examination for PTSD in November 2010, the VA examiner concluded the Veteran did not meet the Diagnostic and Statistical Manual of Mental Disorders (4th ed.) of the American Psychiatric Association (DSM-IV) criteria for a diagnosis of PTSD and listed the only Axis I diagnosis as alcohol dependence; malingering.  Pursuant to the March 2013 VA DBQ examination for PTSD, the VA examiner marked that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-IV, and again the only Axis I diagnosis listed was alcohol dependency.  In a March 2013 VA examination addendum report, the examiner confirmed the Veteran's only Axis I diagnosis is alcohol dependence.

The Board finds that the November 2010 and March 2013 VA examination findings of no Axis I psychiatric diagnosis, other than alcohol dependency, outweighs the January 2008 and November 2008 VA outpatient assessments of depressive disorder NOS and PTSD, as the examination reports include better explanations for why the Veteran does not warrant an Axis I psychiatric diagnosis.

For example, the November 2010 VA medical opinion provided the pertinent following conclusions: 

[T]he diagnostic criteria for PTSD are not met, diagnostic criteria for alcohol dependence are met and such dependence is unrelated to in-service stressors, and even if it was not assessed that the Veteran is malingering, mental disorder symptoms reported would be best accounted for by chronic substance abuse. . . . [The Veteran] reported an extensive history of alcohol dependence beginning during service. . . . [The Veteran] has never experienced symptoms in the absence of alcohol dependence, and chronic use would reasonably account for depressed mood, sleep disturbance, and the current incidence of nightmares.  Given the presence of alcohol dependence, it would be inappropriate to diagnose any mood or anxiety disorder independent of substance abuse.

Moreover, the March 2013 VA medical opinion provided the following:

Although this Veteran endorsed other symptoms consistent with anxiety and depression, current Minnesota Multiphasic Personality Inventory-2 (MMPI2) data indicates he is over-reporting or exaggerating symptoms, and as a result self-reported symptoms are likely distorted therein. . . .Summarily, because of active alcohol dependency and the presence of a distorted response set on psychological testing indicating symptoms over-reporting, the examiner is unable to posit any diagnosis beyond alcohol dependency at this time without speculation.  The best case scenario would be for the Veteran to maintain consistent sobriety for a period of six months to one year and then undergo reexamination.

The November 2010 and March 2013 VA medical opinions were rendered after a review of the record.  The examiners specifically noted the Veteran's post-service medical history, and the opinions are supported with sufficient rationale and based on an accurate factual history.  As a result, the Board finds these opinions are fully adequate for rating purposes and of high probative value.

As noted above, the VA outpatient treatment records do show diagnoses of depressive disorder NOS and PTSD; however, there is no explanation in these treatment records as to why such diagnoses would be warranted.  As such, the conclusions and diagnoses that are noted in the VA treatment records are outweighed in evidentiary value by the VA examiners' conclusions that the Veteran does not meet the diagnostic criteria for PTSD or listed any other psychiatric disability on Axis I.  The primary reason for this conclusion is that a bare diagnosis in the outpatient records without any rationale as to how the diagnostic criteria are met is not considered to be very persuasive.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (holding that a medical opinion based on speculation, without supporting clinical data or other rationale, does not provide the required degree of medical certainty).    

In contrast, the VA examiners provided a discussion of the criteria for diagnosing PTSD and why the Veteran did not meet the criteria.  These supported and reasoned conclusions far outweigh the unexplained notations of depressive disorder NOS and PTSD in the outpatient records. 

The Board acknowledges the Veteran's representative's request in the December 2013 post-remand brief for the Board to remand this case for clarification of the March 2013 VA examiner's statements regarding the Veteran's alcohol dependence because there seems to be some discrepancy in the examiner's notes as to the correlation of the Veteran's symptoms.  The Board finds that an additional remand is unnecessary because, as discussed above, VA outpatient treatment diagnoses of depressive disorder NOS and PTSD are outweighed in evidentiary value by the VA examiners' conclusions that the Veteran does not have a current acquired psychiatric disability, which is an element required to establish service connection.

The Board is cognizant that the requirement of a current disability is satisfied when the claimant had a disability at the time a claim for VA disability compensation was filed, or during the pendency of that claim, and that a claimant may be granted service connection even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321   (2007).  Here, however, while several Axis I psychiatric diagnoses may have been rendered during the course of the appeal, the Board believes that a digestion of the entirety of the medical evidence from throughout the course of the Veteran's appeal suggests that he did not actually have an Axis I psychiatric disability, other than alcohol addiction, at any point.  The examiner's opinions have provided strong rationale as to why the Veteran's reported symptoms do not warrant a diagnosis other than alcohol abuse.

However, alcohol addiction, even if it began in service, may not be service connected, unless it is caused by a service connected disability.  See 38 C.F.R. § 3.301 (providing that direct service connection may be granted only when a
disability was incurred or aggravated in line of duty, and was not the result of the veteran's own willful misconduct or, for claims filed with the Department of Veterans Affairs after October 31, 1990, the result of his or her abuse of alcohol or drugs).

Moreover, even if it were concluded that the Veteran had a acquired psychiatric disorder, other than PTSD, the fact remains that as explained the Veteran did not show any signs of psychiatric impairment either in service, or for many years thereafter, and even after service, he has related his anxiety disorder problems to non-service related incidents such as his brother being murdered.  See  June 2010 VA mental health treatment record.

With regard to PTSD, the examiner in March 2013 explained that testing results indicated extreme exaggeration of symptoms and functional impairment.  Based on this, and the inconsistencies which the examiner noted that amongst the Veteran's reports and sources of collateral information, the examiner concluded that the Veteran was malingering mental disorder symptoms.  The examiner also noted that it was not clear whether the genesis of any actual depressive or anxiety symptoms were due to reported childhood event, traumatic events on active duty, or later exposure to trauma as a fireman or learning about his brother's death via shooting.  However, the examiner explained that in bona fide cases of PTSD, the person would manifest strong patterns of avoidance of stimuli associated with the trauma(s), whereas in the case of the Veteran there is no evidence that he avoided going to work as a firefighter on active duty after cleaning up a helicopter crash (the Board notes that the Veteran reported trashing his barracks and being arrested, but nothing of this is shown in the Veteran's service treatment records, service personnel records, or evaluations of his performance), and he was not avoidant in the years following service as he found work as a civilian fireman for more than a decade after service with multiple traumatic exposures during that time. 

Thus, while the Veteran's VA treatment records do contain a diagnosis of PTSD, the treatment records lack the depth of analysis as to why the Veteran did or did not meet the criteria for PTSD.  Moreover, the medical professional who diagnosed PTSD did not explain the lack of any avoidance of stimuli that would be associated with the helicopter crash in 1974 if it had in fact had the impact on the Veteran that he has asserted.
 
For these reasons, the Board finds that the weight of evidence is against the claim for service connection for an acquired psychiatric disability, to include depressive disorder NOS and PTSD.  As a result, this claim must be denied and the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


ORDER

Service connection for an acquired psychiatric disability, to include depressive disorder NOS and PTSD, is denied.


____________________________________________
MATTHEW W. BLACKWELDER
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


